Citation Nr: 0012003	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served in the Illinois Army National Guard and 
was on active duty for training (ADT) from September 5, 1979 
to November 1, 1979.

In  April 1991, the appellant filed a claim of entitlement to 
service connection for a psychiatric disability.  His claim 
was denied in an October 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant did not appeal that decision.

In January 1993, the appellant filed another claim of 
entitlement to service connection for a psychiatric 
disability.  The prior denial of service connection was 
confirmed and continued by the RO later in January 1993 based 
on its finding that the appellant had not submitted new and 
material evidence sufficient to reopen his claim.  The 
appellant appealed that decision to the Board of Veterans 
Appeals (the Board).

In a February 1996 decision, the Board denied the appellant's 
claim, finding that evidence submitted since the October 1991 
RO rating decision was not new and material and that the 
claim of entitlement to service connection was not reopened.  
The appellant filed a motion for reconsideration of the 
Board's decision, which was denied by the Senior Deputy Vice 
Chairman of the Board in June 1996.

The appellant then appealed the Board's February 1996 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court).  In May 1997, counsel 
for the Secretary of VA filed a motion for remand (the 
Motion), which the appellant did not oppose.  In an Order 
dated July 28, 1997, the Court granted the Motion, vacated 
the Board's February 1997 decision and remanded the case to 
the Board.  The case was subsequently remanded to the RO in 
February 1998.  It is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant's service consisted of a period of ADT from 
September 5, 1979 to November 3, 1979.

2.  By rating decision dated October 1991, the RO denied 
service connection for a psychiatric disorder; the appellant 
did not appeal that decision.

3.  As there is no medical evidence indicating that the 
appellant was disabled from an acquired psychiatric disorder 
during his National Guard ADT service, the appellant has not 
established veteran status.

4.  The evidence which has been presented or secured since 
the October 1991 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has not been received since the 
October 1991 rating decision denying service connection for 
an acquired psychiatric disorder, and the appellant's claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Summary

In the instant case, the appellant had "active duty for 
training" (ADT) service in the Army National Guard from 
September 5, 1979 to November 3, 1979.  The available service 
personnel records for the appellant's period of ADT service 
indicate that the appellant had difficulty complying and 
adhering to military directives.  He apparently was "AWOL" 
(absent without leave) for 14 days of this brief period of 
service.  He was subsequently discharged for unsuitability.  
The specific reasons listed by his commanding officer were:  
(a) lack of a positive attitude and motivation; (b) failure 
to respond to counseling and corrective action; and (c) 
impulsive behavior, potential AWOL soldier, insubordination 
and a quitter's attitude.  These records do include a written 
statement of the appellant in which he indicated he had 
previously been hospitalized in a mental institution.  
However, there is no evidence in these service records of a 
medical finding, treatment or diagnosis of a psychiatric 
disorder or disease.  Furthermore, there is no evidence in 
these service records that the appellant was then disabled 
due to a psychiatric disorder or disease incurred or 
aggravated in line of duty.

By rating decision dated October 1991, the RO denied service 
connection for a psychiatric disorder on the basis that the 
appellant's psychiatric condition existed prior to enlistment 
without any aggravation during service.  The rating decision 
also indicated that no psychiatric disorder was actually 
diagnosed in the entire record.  The evidence of record at 
the time of the October 1991 decision consisted of the 
service medical records and statements of appellant.  The 
veteran did not file a written disagreement with this 
decision.  

Evidence submitted since the October 1991 decision included 
private medical records, dated in 1975, which indicated that 
the veteran had been hospitalized at the George A. Zeller 
Mental Health Center in March 1975, at the age of 16, with an 
initial provisional diagnosis of simple schizophrenia.  The 
final diagnosis at discharge was adjustment reaction of 
adolescence and his prognosis was "good".  

Additional evidence received after the October 1991 decision 
consisted of two reports of psychological evaluations from B. 
E. Colen, M.D.  The first report, dated November 1982, 
indicated that the appellant was interviewed for an extensive 
psychiatric evaluation with regard to his incarceration on 
admitted sexual offenses.  The appellant reportedly gave a 
history of being in the Army from 1979 to 1980.  Since then 
he had been unemployed and living with his mother.  He 
further indicated he had been treated from January to March 
1981 at the VA hospital in Danville, Illinois.  The second 
report, dated September 1986, indicated that the psychologist 
was interviewing the appellant for the third time at the 
request of the criminal court.  During this third interview, 
the appellant stated that during his episode in service, he 
"got into difficulties with his Sergeant, and eventually 
went AWOL.  He turned himself in, because he indicated if he 
did that he would be able to be let go with an honorable 
discharge."  Dr. Colen noted that the veteran had a history 
of forcing himself sexually upon women since the age of 10; 
however he saw "no evidence today of psychotic 
symptomatology, either in terms of thought content or thought 
process . . . I think once again the most likely diagnosis is 
a personality disorder most likely Antisocial personality 
disorder, with a secondary diagnosis of Mild mental 
retardation."  Dr. Colen also indicated that it might be of 
some value to retrieve the records of the psychological 
testing that the appellant said was done at the Danville VA 
hospital in 1982.  

In January 1993, the appellant submitted an application to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.  He indicated that he had 
received post-service medical treatment from a Dr. Pinto at a 
VA medical facility in Peoria, Illinois.  By confirmed rating 
decision dated January 1993, the RO denied the appellant's 
attempt to reopen his claim on the basis that he had failed 
to submit new and material evidence.  This denial was upheld 
by the Board in its February 1996 decision which found that 
the appellant had failed to submit new and material evidence 
to reopen his claim for service connection for a psychiatric 
disorder.

As indicated in the Introduction above, the appellant 
appealed the Board's February 1996 decision to the Court.  In 
May 1997, the counsel for the Secretary of VA filed a motion 
for remand.  In July 1997, the Court granted the Motion, 
vacated the Board's February 1997 decision and remanded the 
case to the Board.  

The Motion for Remand stated that "[I]f basic eligibility 
for VA benefits was established and the claim was well 
grounded, then VA must assist the veteran in developing the 
facts pertinent to the claim.  [cites omitted]."  [Emphasis 
added].  The Motion then pointed out that "[t]he record on 
appeal did not reflect any efforts to associate any such VA 
records from VAMC, Danville, Illinois, or from Dr. Pinto, of 
the VA Clinic in Peoria, Illinois, with Appellant's claims 
file."  Thus, on Remand, the VA was to attempt to associate 
these VA records with the claims folder.  Subsequently, if 
deemed necessary, the appellant was also to be afforded a VA 
psychiatric examination to ascertain his current psychiatric 
condition.  The Motion also noted that the rating criteria 
with regard to psychiatric disabilities had changed during 
the pendency of the appeal and that these changes should be 
considered in addressing the appellant's case.

Thereafter in March 1998, the Board remanded the case to the 
RO for additional development in compliance with the 
directives of the Court's Order and the Motion.  
Specifically, the Board directed the RO to obtain additional 
information from the appellant regarding post-service 
treatment for psychiatric problems.  The RO was then 
instructed to attempt to obtain copies of pertinent treatment 
records identified by the appellant, and in particular, 
treatment records from the VAMC in Danville, Illinois, the 
Peoria VA Clinic and the Big Muddy Correctional Center.  
Thereafter, taking into account the appellant's reported 
incarceration, the RO was to schedule the appellant for VA 
psychological and psychiatric evaluations.

The RO did attempt to obtain and associate the records of 
alleged VA treatment from the Danville VAMC and Peoria VA 
Clinic; however, in November 1998, a negative response was 
received from both VA medical facilities.  Neither medical 
facility had any record of treatment between January 1980 and 
the present.

In response to written inquiry from the RO, a statement was 
received in May 1999, from the Zeller Mental Health Center 
which indicated that the appellant had only one 
hospitalization at that facility, from February 1975 to March 
1975.  A duplicate copy of the discharge summary report for 
that hospitalization was also provided.  

The RO also made several attempts in 1999, to schedule the 
appellant for a psychiatric examination; however, the 
appellant remained incarcerated and the jail authorities were 
unwilling to transport to a VA facility for examination.  

While the case was in remand status, additional evidence was 
also received from the appellant.  This consisted primarily 
of written statements from the appellant.  However, 
documentary evidence was also received with regard to the 
appellant's June 1993 conviction as a sexually dangerous 
person.  

After the Board's remand to the RO in 1998, the Court decided 
the case of Laruan v. West, in which the Court held that 
until an appellant established status as a claimant for VA 
benefits, the VA had no duty to assist.  Laruan, 11 Vet. App. 
80, 84-86 (1998).

Thus, in September 1999, the RO readjudicated the appellant's 
claim and denied service connection for psychiatric 
disability on the basis that the appellant was not entitled 
to status as a claimant for VA benefits in that he had failed 
to demonstrate by a preponderance of evidence that he was a 
veteran.  Thus, the RO determined that under the provisions 
of Laruan v. West, the VA's duty to assist and the benefit of 
the doubt doctrine were not applicable.  The RO further noted 
that, this being the case, under the provisions of Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995), the presumption of 
aggravation did not apply.  

Legal Analysis

New and material

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (1999).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied the veteran's original claim for service 
connection for a psychiatric disorder by rating decision 
dated October 1991.  The appellant was informed of the rating 
decision by letter dated November 1991.  He did not appeal 
that decision, and it became final.  

The evidence of record at the time of the October 1991 
decision included the appellant's statements and his service 
medical records.  The stated legal basis for the denial of 
service connection was that there was no medical evidence of 
a psychiatric disorder in the service medical records.  The 
RO acknowledged that the appellant had indicated treatment in 
a mental institution prior to service.  The RO determined 
that service connection was denied for a psychiatric 
disorder, however diagnosed, as it existed prior to 
enlistment and there was no evidence of aggravation during 
service.

The evidence of record compiled after the October 1981 rating 
decision included numerous written statements from the 
appellant, as well as the hospital discharge summary dated 
March 1975, and the reports of court-ordered psychological 
evaluations as described in detail in the factual summary 
above.  

Initially, the Board finds that the veteran's statements are 
not new and material evidence as defined in 38 C.F.R. 
§ 3.156(a).  Rather, this evidence is cumulative or redundant 
of evidence before the RO at the time of the October 1991 
determination.  

Applying VA's definition of new and material evidence in 38 
C.F.R. § 3.156(a), the Board finds that the medical records 
were not of record at the time of the October 1991 
determination.  The Board, however, does not find that this 
"new" evidence is material.  While the new medical evidence 
does show medical treatment for an adjustment reaction prior 
to service, and current psychiatric problems, it does not 
link any current psychiatric condition to his prior service 
or to his pre-service adjustment reaction.  Furthermore, this 
evidence, even if considered with all the evidence of record, 
does not establish veteran status by a preponderance.  Thus, 
the Board does not consider the new evidence to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156(a) (1999).

As noted above, the Court has clearly held that before 
becoming entitled to status as a claimant for VA benefits, an 
appellant must first demonstrate by a preponderance of the 
evidence (1) that he or she is a "veteran," or (2) 
"veteran" status for the person upon whose military service 
the claim for VA benefits is predicated.  Laruan v. West, 11 
Vet. App. 80, 84-86 (1998) en banc.  Unless this initial 
burden is met, the VA has no "duty to assist" (38 U.S.C.A. 
§ 5107(a)) and the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b)) is inapplicable.  Laruan, 11 Vet. App. at 85.  
Furthermore, the lower evidentiary standard of having only to 
submit a well grounded claim (as opposed to the burden of 
going forward with preponderating evidence) is an advantage 
afforded only those who have established veteran status.  
Ibid. citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  [Emphasis added] 
38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a) (1999).

The definitional statute, 38 U.S.C.A. § 101(24) (1991), makes 
a clear distinction between those who have served on active 
duty and those who have served on active duty for training.  
The Court has held this statute, in effect, means that an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation.  
Furthermore, unless an appellant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, at 470 (1995).

Although the United States Court of Appeals for the Federal 
Circuit in D'Amico v. West, No. 99-7110 (Fed. Cir. Apr. 7, 
2000) recently overruled decisions of the Court of Appeals 
for Veterans Claims on the matter of veteran status to the 
extent that those decisions had held that denial of veteran 
status was not subject to reopening under 38 U.S.C.A. § 5108, 
these decisions (or portions thereof) of the Court that have 
repeatedly held that a person seeking veteran's benefits 
bears the initial burden of establishing veteran status by a 
preponderance of the evidence were not specifically overruled 
by this decision and, therefore, continue to remain binding 
law.

Therefore, in the instant case, the Board finds that in order 
to present "new and material evidence" to warrant reopening 
his claim, the appellant would have to submit evidence that, 
when viewed with all the evidence of record, would establish 
by a preponderance of the evidence, that during his ADT 
service, from September 5, 1979, to November 3, 1979, the 
appellant was disabled from a psychiatric disease incurred in 
or aggravated in line of duty.

The Board finds that, in this case, the additional evidence, 
even when viewed with all the evidence of record, does not 
demonstrate by a preponderance that the appellant was 
disabled from psychiatric disease, during his period of 
active duty for training from September 5, 1979 to November 
3, 1979.  Thus, the law is clear that the appellant has not 
established that he is a "veteran."  See 38 U.S.C.A. § 101 
(West 1991); 38 C.F.R. § 3.6 (1999).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998), Laruan v. 
West, 11 Vet. App. 80 (1998), and Paulson v. Brown, 7 Vet. 
App. 466 (1995).  

Finally, despite the procedural history of this case and the 
recent attempts at additional development, the provisions of 
38 U.S.C.A. § 5107(a) and (b) are only applicable to 
individuals who have established their status as a 
"claimant," or in this case, status as a "veteran."  See 
Laruan v. West, 11 Vet. App. 80 (1998).  Thus, the VA's 
"duty to assist" is not applicable in this case.  
Consequently, the RO was not legally required to complete the 
development requested in the Board's March 1998 remand.  
Thus, there can be no Stegall violation.  Stegall v. West, 11 
Vet. App. 268 (1998) (if the Board remands a claim for 
further development but the Secretary fails to comply with 
the terms of the remand, the Board errs in failing to insure 
compliance).


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


